Detailed Office Action
	The communication dated 9/10/2020 has been entered and fully considered. Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 6, last paragraph, reference is made to Fig. 5. There is no Fig. 5 in the drawings. It appears that the reference should be made to Fig. 4.  Appropriate correction is required.
Claim Objections
Claims 1, 2, 8, and 9 are objected to because of the following informalities:
Claim 1, lines 9 and 11 (two occurrences): add “spiral” before “heat exchange”.
Claim 2, lines 2/3: replace “heat exchange coil” with “spiral heat exchange coil pipe”.
Claim 8, lines 2/3: replace “wherein the wedge blocks are provided with five ones, the wedge block driving devices are provided with five ones” with “wherein there are five wedge blocks and five wedge block driving devices”.
Claim 9, lines 2/3: replace “is provided as an air cylinder” with “is an air cylinder”. Also see section 112(b) below regarding plurality of this limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of “a frame type structure” in line 4. The addition of the word “type” to an otherwise definite expression renders this claim indefinite since it extends the scope of the expression {see MPEP 2173.05(b)(III)(E)}. Suggestion is to delete this phrase.
Claim 7 recites the limitation "the wedge block" in lines 7/8.  There is insufficient antecedent basis for this limitation in the claim. Note that in line 3, at least two wedge blocks are recited. For the purpose of examination, the Examiner interprets this limitation the same as that in line 3. Claim 8 depends on claim 7 and is rejected as well.
Claim 7 recites the limitation "the clamping groove" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Note that in line 4, clamping grooves are recited. For the purpose of examination, the Examiner interprets this limitation the same as that in line 4. Claim 8 depends on claim 7 and is rejected as well.
Claim 7 recites the limitation "the cover" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the end cover” that is recited throughout the claims. Claim 8 depends on claim 7 and is rejected as well.
Claim 9 recites the limitation "the wedge block driving device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that in line 3 of claim 7, at least two wedge block driving devices are recited. For the purpose of examination, the Examiner interprets this limitation the same as that in claim 7, line 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (US-2004/0080070), hereinafter LIU, in view of SHAFFER (US-2010/0005710), hereinafter SHAFFER, and BEACH (US-2020/0346937), hereinafter BEACH. Note that the italicized text below are the instant claims.
Regarding claim 1, LIU teaches A polymer material supercritical fluid foaming autoclave {[abstract] note the mold, [0007] note that the mold is under pressure, thus a pressure vessel, [Table 1] note the very high pressure in the mold, The Examiner notes that autoclave is also a high pressure vessel}.
LIU , however, is silent on the detailed structure of the autoclave and its internal heat exchange. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an appropriate autoclave or pressure vessel the polymer foaming.
In the same field of endeavor that is related to autoclave and pressure vessel for treating materials, SHAFFER discloses comprising an autoclave body {[0147], [0148], [FIG. 5] 502 is the autoclave body}, 
an end cover {[0162] note the door or hatch that is the end cover, [FIG. 5] 528 is the end cover}, 
wherein the autoclave body is horizontally arranged {[FIG. 5] 500 is horizontal}, 
the interior of the autoclave body is hollow {[FIG. 5]}, 
one end of the autoclave body is opened to form an open end, and the other end of the autoclave body is closed to form a sealed end {[FIG. 5], [0157], [0162]}; 
the autoclave body is provided with a high-pressure fluid inlet and a high-pressure fluid outlet which are respectively communicated with the interior of the autoclave body {[0157], [0159], [FIG. 5] 516 is the inlet, 524 is the outlet of the pressure fluid}, 
and the end cover is sealingly mounted inside the open end of the autoclave body to seal the open end of the autoclave body {[0157] note the teaching on withstanding the pressure that indicates it is sealed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SHAFFER in the apparatus of LIU and have provided the autoclave as described by SHAFFER to implement the polymer foaming of LIU. 
Note that LIU describes the use of a pressure vessel, but as mentioned above is silent on the detailed structure of this body, therefore an artisan would have been highly motivated to look to prior art and determine an appropriate vessel. Such art is SHAFFER. Also, as disclosed by SHAFFER the advantage of this apparatus is its energy efficiency and its sealed structure (decreased dustiness) {[0005]}.
The combination of LIU and SHAFFER is, however, silent on an internal spiral heat exchange inside the autoclave.
In the same filed of endeavor that is related to high pressure vessel or chemical reactors, BEACH discloses with internal heat exchange, and a spiral heat exchange coil pipe {[abstract], [0021], [FIG. 1A] note the coil shape of heat exchanger 120},
and the heat exchange coil pipe is positioned inside the autoclave body and is mounted against an inner wall of the autoclave body {[0022] note that heat exchange is mounted in the vessel inner surface}, 
an inlet end and an outlet end of the heat exchange coil pipe pass through hole positions of the autoclave body respectively and extend to the outside {[FIG. 2] 112 is the inlet and 123 is the outlet, note that they extend out from a hole in body of the reactor 100}, 
and a high-temperature heat exchange medium and/or a low-temperature heat exchange medium can be introduced into the heat exchange coil pipe {[0022] also note that this limitation recites what the disclosed apparatus is configured to do. The Examiner has shown an apparatus with similar components. Apparatus claims covers what a devise is, not what a device does, see MPEP 2114 (II)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of BEACH in the apparatus of LIU/ SHAFFER and have provided the spiral heat exchange coil pipe of BEACH in the apparatus of the combination above.
The advantage of this design as disclosed by BEACH is an efficient integration of a pressure vessel land heat exchange, heater and results in a reduction of system size, system cost and parasitic power loss {[0012]}.
The Examiner notes that instant claim 1 does not recite the structure of the coil portion that is located inside of the autoclave. BEACH’s spiral coil has an opening inside the vessel. The Examiner submits that the supercritical fluid of LIU {[abstract]} can be used as a heat exchange medium in the spiral heat exchange of BEACH that is integrated into the apparatus of LIU/SHAFFER. This further simplifies the operation of this vessel.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LIU, SHAFFER, and BEACH as applied to claim 1 above, and further in view of BUSHBY (US-2015/0060010), hereinafter BUSHBY.
Regarding claim 2, the combination of LIU, SHAFFER, and BEACH discloses all the limitations of claim 1 as discussed above. This combination, however, is silent on welding the inlet and outlet of the heat exchanger to the body of the autoclave.
In the same field of endeavor that is related to pressure vessels, BUSHBY discloses wherein the inlet end and the outlet end of the heat exchange coil are respectively and sealingly connected with the hole positions of the autoclave body in a welding manner {[0040]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of BUSHBY in the apparatus of LIU/ SHAFFER/BEACH and have welded the inlet and outlet heat exchanger pipes of BEACH into the autoclave of LIU/SHAFFER. As disclosed by BUSHBY, this welding provide a good seal around the area where the inlet/outlet pipes penetrate the shell of the pressure vessel {[0040]}.
Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, SHAFFER, and BEACH as applied to claim 1 above, and further in view of THILLET (US 3,667,649), hereinafter THILLET.
Regarding claims 3 and 7-9, the combination of LIU, SHAFFER, and BEACH discloses all the limitations of claim 1 as discussed above. This combination, however, is silent on sealing the end cover of the autoclave to the body using a ring, wedge blocks, and wedge block driving devices. 
In the same field of endeavor that is related to sealing pressure chamber, THILLET disclose wherein a sealing ring is arranged between the end cover and the inner wall of the autoclave body, and the end cover is sealingly arranged inside the open end of the autoclave body by the sealing ring so as to realize high-pressure self-tightening sealing between the end cover and the autoclave body (claim 3) {[col 1, lines 35-40], [FIG. 1] cord 5 is the sealing ring}.
wherein an outer end part of the end cover is provided with at least two wedge blocks and at least two wedge block driving devices (claim 7) {[col 1, line 43-47], [FIG. 1] locking members 8 are the wedge blocks, [col 2, lines 13-17], [FIG. 1] jacks 182 are the driving devices} , 
the inner wall of the open end of the autoclave body is provided with clamping grooves for clamping and matching with the wedge blocks (claim 7) {[col 1, line 43-47], [FIG. 1] 10 is the groove}, 
the wedge block driving devices are in transmission connection with the wedge blocks, and the wedge block driving devices can drive the corresponding wedge blocks to move in a radial direction so that the wedge block can be clamped into the clamping groove of the autoclave body when the end cover is locked or can be separated from the clamping, groove of the autoclave body when the cover is opened (claim 7) {[FIG. 1] jacks 182 drive wedge 8 radially, note that in the closed position, wedge 8 is clamped into groove 10 and then it can be retracted or released}, 
wherein the wedge blocks are provided with five ones, the wedge block driving devices are provided with five ones, each wedge block is respectively arranged with an arc shape, the five wedge blocks can be combined to form an annular structure, and the clamping groove is formed to be an annular clamping groove (claim 8) {[FIG. 2] note that there are 8 (3 at the bottom are not shown), the Examiner notes that the preamble of instant claims is followed by the transitional phrase comprising; Therefore eight wedge block and eight wedge block drivers reads on 5 of them; note that the transitional phrase “comprising” is inclusive or open-ended and does not exclude additional unrecited elements (i.e. three more wedges), see MPEP 2111.03 (I)}.
wherein the wedge block driving device is provided as an air cylinder (claim 9) {[FIG. 1] note cylinder 181, [col 2, lines 17-18] note that hydraulic can be actuated by a fluid: gas (or air) and liquid or (oil), thus only two choices, note that when a genus is small it anticipate the species, see MPEP 2144.08 (II)(A)(4)(a)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of THILLET in the apparatus of LIU/ SHAFFER/BEACH and have incoprtated the sealing ring, wedge block, and wedge block drivers of THILLET in to the cover end of the combination apparatus above.
The advantage of this structure, as disclosed by THILLET is that it locks the end cover against outward movement due to pressurization of the chamber {[col 1, lines 10-15]}.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, SHAFFER, and BEACH as applied to claim 1 above, and further in view of PETER (CH-583064-A and its English translation), hereinafter PETER.
Regarding claim 4, the combination of LIU, SHAFFER, and BEACH discloses all the limitations of claim 1 as discussed above. This combination, however, is silent on the autoclave having a heat-preservation jacket that is arranged outside of the autoclave body.
In the same filed of endeavor that is related to autoclave, PETER discloses wherein a heat-preservation jacket is arranged outside the autoclave body, a heat-preservation interlayer is formed between the heat-preservation jacket and the autoclave body, and a heat-preservation medium inlet and a heat-preservation medium outlet which are respectively communicated with the heat-preservation interlayer are arranged on the heat-preservation jacket {[P1, lines 22-27] note the medium is flowing, thus an inlet and outlet, [FIG. 1] note the space between 1a and 1b is the interlayer}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the heat-preservation jacket of PETER in the apparatus of LIU/ SHAFFER/BEACH. As disclosed by PETER, this is a conventional design for autoclave and thus known to one of ordinary skill in the art {[P1, line 22]}.
Regarding claim 5, SHAFFER discloses wherein a support for supporting is arranged outside the heat-preservation jacket {[0148] note that the modified apparatus of LIU/SHAFFER/BEACH by PETER has the heat-preservation outside of the autoclave body, thus the support that is taught by SHAFFER is arranged on this jacket}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in art to have incorporated the support of SHAFFER in the modified apparatus of LIU, SHAFFER, BEACH, and PETER. The advantage of this element is that it provide the support for the whole assembly when it is located horizontally on the ground {[0148]}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LIU, SHAFFER, and BEACH as applied to claim 1 above, and further in view of SHAFFER and PIEGZA (US 3,744,402), hereinafter PIEGZA.
Regarding claim 6, , the combination of LIU, SHAFFER, and BEACH discloses all the limitations of claim 1 as discussed above. SHAFFER further discloses wherein a material frame is placed inside the autoclave body, the material frame is a frame type structure used for loading or hanging materials, and guide wheels are arranged at the bottom of the material frame {[0211], [FIG. 10] 1000 is the frame and 1002 are the wheels at the bottom of the frame}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in art to have incorporated the frame of SHAFFER in the modified apparatus of LIU, SHAFFER, BEACH. As disclosed by SHAFFER, this frame can hold the material, thus the material does not come in contact with the autoclave {[0012], [0194]}.
Combination of LIU, SHAFFER, and BEACH, however, is silent on fixedly connecting the frame to an inner part of the end cover.
In the same filed of endeavor that is related to pressure vessels, PIEGZA discloses and fixedly connected with an inner end part of the end cover {[FIG. 2] note the basket or frame 94 is fixedly connected to the end cover 16}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in art to have incorporated the teachings of PIEGZA in the combination apparatus of LIU, SHAFFER, BEACH, As disclosed by PIEGZA, this would enable the material frame to be resiliently retain the material or containers and prevent damage {[col 4, lines 10-17]}.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,305,248 (hereinafter ‘248) in view of BEACH.
Regarding instant claim 1, claim 1 of ‘248 claims all the limitation of instant claim 1. However, ‘248 is silent on an internal spiral heat exchange inside the autoclave.
In the same filed of endeavor that is related to high pressure vessel or chemical reactors, BEACH discloses with internal heat exchange, and a spiral heat exchange coil pipe {[abstract], [0021], [FIG. 1A] note the coil shape of heat exchanger 120},
and the heat exchange coil pipe is positioned inside the autoclave body and is mounted against an inner wall of the autoclave body {[0022] note that heat exchange is mounted in the vessel inner surface}, 
an inlet end and an outlet end of the heat exchange coil pipe pass through hole positions of the autoclave body respectively and extend to the outside {[FIG. 2] 112 is the inlet and 123 is the outlet, note that they extend out from a hole in body of the reactor 100}, 
and a high-temperature heat exchange medium and/or a low-temperature heat exchange medium can be introduced into the heat exchange coil pipe {[0022] also note that this limitation recites what the disclosed apparatus is configured to do. The Examiner has shown an apparatus with similar components. Apparatus claims covers what a devise is, not what a device does, see MPEP 2114 (II)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of BEACH in the apparatus of ‘248 and have provided the spiral heat exchange coil pipe of BEACH in this apparatus.
The advantage of this design as disclosed by BEACH is an efficient integration of a pressure vessel land heat exchange, heater and results in a reduction of system size, system cost and parasitic power loss {[0012]}.
Regarding instant claim 3, see claim 4 of ‘248.
Regarding instant claim 4, see claim 5 of ‘248.
Regarding instant claim 5, see claim 6 of ‘248.
Regarding instant claim 6, see claim 7 of ‘248.
Regarding instant claim 7, see claim 1 of ‘248.
Regarding instant claim 8, see claim 2 of ‘248.
Regarding instant claim 9, see claim 3 of ‘248.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  ‘248 and BEACH further in view of BUSHBY.
Regarding instant claim 2, combination of ‘248 and BEACH claims all the limitations of instant claim 1. This combination, however, is silent on welding the inlet and outlet of the heat exchanger to the body of the autoclave.
In the same field of endeavor that is related to pressure vessels, BUSHBY discloses wherein the inlet end and the outlet end of the heat exchange coil are respectively and sealingly connected with the hole positions of the autoclave body in a welding manner {[0040]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of BUSHBY in the apparatus of ‘248/BEACH and have welded the inlet and outlet heat exchanger pipes of BEACH into the autoclave of ‘248/BEACH. As disclosed by BUSHBY, this welding provide a good seal around the area where the inlet/outlet pipe penetrate the shell of the pressure vessel {[0040]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748